        Case 1:15-cr-00537-VEC Document 1508 Filed 07/01/20 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #:
                                                            DATE FILED: 07/01/2020
 JOHN HUGHES,
                                Movant,                          20-CV-4967 (VEC)

                    -against-                                  15-CV-0537-17 (VEC)
 UNITED STATES OF AMERICA,                                            ORDER
                                Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Mr. John Hughes has petitioned to vacate his judgment of conviction

pursuant to United States v. Davis, 139 S. Ct. 2319 (2019) and 28 U.S.C. § 2255;

       WHEREAS the Court may appoint counsel to represent financially eligible persons in for

such purposes if the Court determines “that the interests of justice so require,” 18 U.S.C.

§ 3006A(a)(2);

       WHEREAS Mr. Hughes has previously been determined to be financially eligible, Dkt.

128, and may have a meritorious petition; and

       WHEREAS the Court determines that the requirements of 18 U.S.C. § 3006A(a)(2) have

been met;

       IT IS HEREBY ORDERED THAT Mr. Edward Sapone, who was Mr. Hughes’ previously

appointed counsel, is hereby re-appointed, as habeas counsel for Mr. Hughes. No later than July

24, 2020, the parties must confer and then inform the Court as to whether the Government

intends to oppose Mr. Hughes’ petition. If the Government intends to oppose the petition, the

parties must propose a schedule for Mr. Sapone to file an amended petition and for the

Government to respond. If not, the parties must propose a date for a hearing to vacate Mr.

Hughes’ conviction and any other next steps.
          Case 1:15-cr-00537-VEC Document 1508 Filed 07/01/20 Page 2 of 2



       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case. A copy of this Order has been mailed to Mr. Hughes

by chambers staff.



SO ORDERED.

 Dated:    July 1, 2020
           New York, New York

                                                              VALERIE CAPRONI
                                                            United States District Judge




                                               2
